   Case 3:21-cv-00372-MHL Document 6 Filed 06/15/21 Page 1 of 1 PageID# 70




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


 QUEST PACKAGING LLC,

                               Plaintiff,
                                                    Civil Action No. 3:21-cv-00372-MHL
         v.

 LIN CHENG,
                               Defendant.


              ORDER PERMITTING ALTERNATIVE SERVICE OF PROCESS

        UPON CONSIDERATION of Plaintiff Quest Packaging LLC’s Motion to Permit

Alternative Service of Process under 35 U.S.C. § 293 (ECF No. 4), it is hereby

        ORDERED that Plaintiff may serve the Summons and Complaint by email upon Defendant

Lin Cheng using the following addresses: emest_tmchan@yahoo.com and jinmingbm@163.com;

and it is further

        ORDERED that Plaintiff also will publish a single notice of this action in The Washington

Post; and it is further

        ORDERED that Plaintiff will file a declaration of service once it has made service as

    specified herein, stating the dates on which email service and publication were accomplished.

                             ENTERED this 15th day of June 2021.

Richmond, Virginia
                                                ________________________________
                                                M. Hannah Lauck
                                                United States District Judge
